DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 22 June 2022 is hereby acknowledged. Claims 1, 2, and 4-14 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 22 June 2022. In particular, claims 1, 6, and 8 now require a ratio of magnesium oxide to silica. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 6, and 8 recite a range of magnesium oxide/silica of 30/1363 or less. The specification does not contain a general teaching of a range of this ratio. While the specification contains examples from which a magnesium oxide/silica ratio can be calculated, the examples do not support the range recited, specifically 30/1363 or less; in particular, the ratio does not appear to be lower than 30/1986.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites that the composition further comprises an inorganic filler from 75 to 97% by weight. Claim 8 as amended recites silica and magnesium oxide, which is described in applicant’s specification as an inorganic filler. It is unclear whether the “further comprising” inorganic filler includes the same silica previously recited, or requires an additional filler in addition to those recited by claim 8.

Claim Rejections - 35 USC § 102
Claim(s) 6-10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0029682 (“Aoki”) as evidenced by JP 2008-208176 A (“Osada”).
A partial machine translation of JP 2008-208176 A is enclosed.
	As to claim 6, Aoki teaches a composition for encapsulation (a type of sealing) (para. 0002), having an epoxy resin, a curing agent, a hydrotalcite, and a magnesium aluminum ion exchanger (abstract), thus a magnesium containing compound different from the hydrotalcite compound. Aoki doesn’t recite the claimed formula; however, Aoki specifically exemplifies the use of DHT-4A-2 (para. 0068), which as evidenced by Osada, para. 0038, has a formula of Mg4.5Al2(OH)13CO3.3.5H2O, which meets recited formula (1) (albeit multiplied by 6.5) where x is 0.31 and m is 0.54. Aoki does not explicitly recite the use of a magnesium oxide; however, Aoki exemplifies IXE-700F as a Mg/Al ion exchanger (para. 0068), which as evidenced by Osada, para. 0036, is a mixed magnesium/aluminum oxide, and thus can be considered a magnesium oxide. Table 1, example 1 of Aoki teaches 3 parts of the hydrotalcite and 800 parts of silica, or 3/800 ratio, which is within the recited range.
	As to claim 7, Aoki exemplifies the use of 3 parts of Mg/Al ion exchanger, a magnesium oxide and 57 parts of epoxy resin (Table 1, example 1), thus 5 parts per 100 parts of the epoxy resin, which is within the recited range. 
	As to claim 10, Aoki exemplifies the use of 3 parts of hydrotalcite ion exchanger and 57 parts of epoxy resins (Table 1, example 1), thus 5 parts per 100 parts of the epoxy resin, which is within the recited range. 
	As to claim 13, Aoki teaches a semiconductor device encapsulated (sealed) with a cured product of the resin composition (para. 0012).
	As to claim 8, Aoki teaches a composition for encapsulation (a type of sealing) (para. 0002), having an epoxy resin, a curing agent, a hydrotalcite, and a magnesium aluminum ion exchanger (abstract). Aoki doesn’t recite the claimed formula; however, Aoki specifically exemplifies the use of DHT-4A-2 (para. 0068), which as evidenced by Osada, para. 0038, has a formula of Mg4.5Al2(OH)13CO3.3.5H2O, which meets recited formula (1) (albeit multiplied by 6.5) where x is 0.31 and m is 0.54. Aoki does not explicitly recite the use of a magnesium oxide; however, Aoki exemplifies IXE-700F as a Mg/Al ion exchanger (para. 0068), which as evidenced by Osada, para. 0036, is a mixed magnesium/aluminum oxide, and thus can be considered a magnesium oxide. Osada, Table 1, example 1, among other examples, teach 3 parts of the Mg/Al ion exchanger with respect to 57 parts of epoxy resins, or 5 parts per 100 parts of epoxy resin, which is within the recited range. 
Table 1, example 1 of Aoki teaches 3 parts of the hydrotalcite and 800 parts of silica, or 3/800 ratio, which is within the recited range.
	As to claim 9, among other examples, example 1, table 1 of Aoki teaches 800 parts of inorganic filler in a total composition of 913.5 parts, or 88 percent by mass with respect to the total sealing composition.
As to claim 14, Aoki teaches a semiconductor device encapsulated (sealed) with a cured product of the resin composition (para. 0012).

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-044898 A (“Kang”) in view of JP S58-174434 A (“Ikeda”).
	JP 2015-044898 A and machine translation thereof was made of record with applicant’s IDS dated 28 November 2018. A partial machine translation of JP S58-174434 A is enclosed.
	As to claim 1, Kang teaches a encapsulation composition, thus a sealing composition comprising an epoxy resin, curing agent, inorganic filler, and unbaked hydrotalcite compound having the recited Mg/Al ratio (Kang, claim 1).
Kang teaches inorganic fillers including silica, but does not teach silica and magnesium oxide in the recited amount. Ikeda teaches epoxy resin compositions for molding materials for semiconductor devices, and teaches the use of oxides in amounts from 0.1 to 20 % for reducing corrosion. While Ikeda does not expressly recite the amount of magnesium oxide with respect to silica, the examples of Kang, especially example 2, teach the use of 10 parts of magnesium oxide with respect to 700 parts of silica(calculated as a MgO:silica 19/1363 ratio), which is within the recited range. As such, the use of magnesium oxide, including in the recited amount, to increase corrosion resistance in silica filled epoxy resin for semiconductor encapsulation, is an obvious modification suggested by Ikeda.
	As to claim 2, Kang teaches the recited amount of the unbaked hydrotalcite (claim 2).
	As to claim 4, Kang does not teach the recited amount of magnesium oxide. Ikeda teaches epoxy encapsulating compositions having between 0.1 and 20 wt % of magnesium oxide for corrosion resistance. While Ikeda does not expressly recite this amount as a percentage of epoxy resin itself, the examples of Ikeda include 10 parts of magnesium oxide in 280 parts of epoxy resin, or approximately 3.5 parts per 100 parts of epoxy resin, and as such, the recited amount of magnesium oxide is obvious given the teachings of Ikeda.
	As to claim 5, Kang teaches the recited amount of inorganic filler (Kang, claim 4).
	As to claim 11, Kang teaches the use of curing accelerator (Kang, claim 1).
	As to claim 12, Kang teaches a semiconductor element sealed with the cured product of the epoxy resin composition (para. 0025).
As to claim 6, Kang teaches a encapsulation composition, thus a sealing composition comprising an epoxy resin, curing agent, and hydrotalcite compound (Kang, claim 1). Kang teaches the hydrotalcite compound is the magnesium aluminum hydroxide carbonate, hydrated (para. 0006), having all positive numbers, and specifically having the elemental proportions of recited formula (1) (para. 0014).	
Kang teaches inorganic fillers including silica, but does not teach silica and magnesium oxide in the recited amount. Ikeda teaches epoxy resin compositions for molding materials for semiconductor devices, and teaches the use of oxides in amounts from 0.1 to 20 % for reducing corrosion. While Ikeda does not expressly recite the amount of magnesium oxide with respect to silica, the examples of Kang, especially example 2, teach the use of 10 parts of magnesium oxide with respect to 700 parts of silica (calculated as a MgO:silica 19/1363 ratio), which is within the recited range. As such, the use of magnesium oxide, including in the recited amount, to increase corrosion resistance in silica filled epoxy resin for semiconductor encapsulation, is an obvious modification suggested by Ikeda.
	As to claim 7, Kang does not teach the recited amount of magnesium oxide with respect to epoxy resin. Kang does not teach the recited amount of magnesium oxide. Ikeda teaches epoxy encapsulating compositions having between 0.1 and 20 wt % of magnesium oxide for corrosion resistance. While Ikeda does not expressly recite this amount as a percentage of epoxy resin itself, the examples of Ikeda include 10 parts of magnesium oxide in 280 parts of epoxy resin, or approximately 3.5 parts per 100 parts of epoxy resin, and as such, the recited amount of magnesium oxide is obvious given the teachings of Ikeda.
	As to claim 10, Kang teaches the recited amount of the unbaked hydrotalcite (claim 2).
As to claim 13, Kang teaches a semiconductor element sealed with the cured product of the epoxy resin composition (para. 0025).
	As to claim 8, Kang teaches a encapsulation composition, thus a sealing composition comprising an epoxy resin, curing agent, and hydrotalcite compound (Kang, claim 1). Kang teaches the hydrotalcite compound is the magnesium aluminum hydroxide carbonate, hydrated (para. 0006), having all positive numbers, and specifically having the elemental proportions of recited formula (1) (para. 0014).	
Kang teaches inorganic fillers including silica, but does not teach silica and magnesium oxide in the recited amount. Ikeda teaches epoxy resin compositions for molding materials for semiconductor devices, and teaches the use of oxides in amounts from 0.1 to 20 % for reducing corrosion. While Ikeda does not expressly recite the amount of magnesium oxide with respect to silica, the examples of Kang, especially example 2, teach the use of 10 parts of magnesium oxide with respect to 700 parts of silica (calculated as a MgO:silica 19/1363 ratio), which is within the recited range. As such, the use of magnesium oxide, including in the recited amount, to increase corrosion resistance in silica filled epoxy resin for semiconductor encapsulation, is an obvious modification suggested by Ikeda.
	Kang does not teach the recited amount of magnesium oxide with respect to epoxy resin. Kang does not teach the recited amount of magnesium oxide. Ikeda teaches epoxy encapsulating compositions having between 0.1 and 20 wt % of magnesium oxide for corrosion resistance. While Ikeda does not expressly recite this amount as a percentage of epoxy resin itself, the examples of Ikeda include 10 parts of magnesium oxide in 280 parts of epoxy resin, or approximately 3.5 parts per 100 parts of epoxy resin, and as such, the recited amount of magnesium oxide is obvious given the teachings of Ikeda.
As to claim 9, it is presumed that the inorganic filler includes the silica and magnesium oxide previously recited. Kang teaches the recited amount of inorganic filler (Kang, claim 4).
	As to claim 14, Kang teaches a semiconductor element sealed with the cured product of the epoxy resin composition (para. 0025).

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive. With respect to the arguments over Aoki, the rejections are maintained, because the evidence provided by Osada shows that the additional magnesium compound is a magnesium oxide (albeit in a mixed state with aluminum oxide).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764